        Case: 1:20-cv-06792 Document #: 1 Filed: 11/16/20 Page 1 of 7 PageID #:1




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 EDMUNDO MURILLO,

      Plaintiffs,

 v.
                                                           Case No. 1:20-cv-06792
 CREDIT CONTROL, LLC,

      Defendant.

                                              COMPLAINT

        NOW COMES Plaintiff, EDMUNDO MURILLO, through undersigned counsel,

complaining of Defendant, CREDIT CONTROL, LLC, as follows:

                                      NATURE OF THE ACTION

        1.          This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                     JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.          Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                                PARTIES

        4.          EDMUNDO MURILLO (the "Plaintiff") is a natural person, over 18-years-of-age,

who at all times relevant resided at 1950 Park Avenue, Hanover Park, Illinois 60133.

        5.          Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.          CREDIT CONTROL, LLC (the “Defendant”) is a limited liability company

organized and existing under the laws of the state of Missouri.

        7.          Defendant maintains a principal place of business at 5757 Phantom Drive, Suite

330, Hazelwood, Missouri 63042.
        Case: 1:20-cv-06792 Document #: 1 Filed: 11/16/20 Page 2 of 7 PageID #:2




         8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

         9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                        FACTUAL ALLEGATIONS

         10.      Plaintiff applied for a Macy's Credit Card account.

         11.      Upon approval, Department Stores National Bank (DSNB) issued Plaintiff a credit

card bearing an account number ending in 5881.

         12.      Plaintiff activated this card and began using his card for personal and household

purchases.

         13.      Over time, Plaintiff made $8,166.78 in charges to this card.

         14.      Plaintiff's $8,166.78 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

         15.      However, Plaintiff's financial situation changed, Plaintiff defaulted on payments,

and Plaintiff's $8,166.78 balance was charged-off and referred for collection.

         16.      Defendant mailed Plaintiff a letter, dated August 31, 2020, which stated:

                                                                        Reference #                   Balance
                                                                       TPA7529425                    $8,166.78

                   Current Creditor: Department Stores National Bank    Reference Number: TPA7529425
                   Re: Your Macy's Credit Card account                  Balance Due: $8,166.78
                   Account Number: XXXXXXXXXXXX5881

                                              SETTLEMENT OFFER / SAVE NOW



1
  Credit Control’s history in the collections industry started in 1989 and currently serves over 450 clients. Credit
Control, LLC was formed in 2006 by purchasing a 17 year old agency. We are a nationally licensed, full-service
receivables organization. We provide customized solutions to meet the individual revenue cycle needs of each of our
clients. Credit Control has continued to focus on partnering with clients to collect past-due accounts receivable
balances and develop strategies to further maximize their financial results. Our unique Artiva configuration, a state of
the art technology, along with the professionalism and customer service provided by our trained and qualified staff
equates to unsurpassed performance.

https://www.credit-control.com/about-us/who-we-are/ (last accessed November 16, 2020).
        Case: 1:20-cv-06792 Document #: 1 Filed: 11/16/20 Page 3 of 7 PageID #:3



                 Please be advised, Credit Control, LLC has been authorized to offer a settlement on the above-
                 refenced Macy's Credit Card account.

                 Pay $3,675.05 on or before September 14, 2020 and your account will be considered resolved.
                 Although this current offer has an expiration date, opportunities to settle may be available at a later
                 date. We are not obligated to review this offer.

                 You may submit payment free of charge via U.S. Mail to: PO Box 31179 Tampa FL 33631, online
                 at www.credit-control.com or by contacting us toll-free at 888-401-9026. When sending payment
                 via mail, please make check or money order payable to Department Stores National Bank (DSNB)
                 and include your reference number in the memo section. If your payment is returned for any reason
                 this offer is null and void.

                 If you are unable to take advantage of this offer, please contact our office to discuss a payment
                 arrangement on the balance due.

                 Respectfully,
                 Hays Roden, Collection Supervisor
                 Credit Control, LLC
                 hroden@credit-control.com
                 888-401-9026

                 This communication from a debt collector is an attempt to collect a debt. Any information obtained
                 will be used for that purpose.

        17.      Plaintiff subsequently sought assistance of Law Offices of Joseph P. Doyle LLC

regarding his financial difficulties and Defendant's collection activities.

        18.      On October 1, 2020, Law Offices of Joseph P. Doyle LLC sent a letter to Defendant

via facsimile.

        19.      The fax referenced Plaintiff, and provided, pertinently:

                 Be advised my office represents Mr. Edmundo Murillo and that our client
                 disputes the claimed debt(s) you are seeking to collect. Please provide any
                 contract or agreement signed by my client as well as an account history
                 showing what this debt is, how you arrived at your conclusion that my client
                 owes the amount claimed, and when this alleged debt(s) was charged off.

(emphasis added).

        20.      The letter was received by Defendant on October 1, 2020 at 3:23 PM., Central

Time.
          Case: 1:20-cv-06792 Document #: 1 Filed: 11/16/20 Page 4 of 7 PageID #:4




          21.    Defendant mailed Plaintiff a letter, dated October 30, 2020 (the "Letter"), which

stated:

                 Date: October 30, 2020

                 Edmundo Murillo
                 1950 Park Ave
                 Hanover Park, IL 60133

                 Creditor: DSNB – DEPARTMENT STORES NATIONAL BANK
                 Account number: 5881
                 Reference number: 7529425
                 Re: Validation of Debt Request

                 Dear Edmundo Murillo,

                 Enclosed, please find a copy of the documents and/or statements you requested on the above
                 referenced account. These documents represent debt validation on the account and we consider
                 the request now fulfilled.

                 Also, please note Credit Control, LLC is no longer handling your Macy's Credit Card account. Should
                 you have any further questions, please contact Creditor directly as they will be able to assist you
                 further.

                 Regards,

                 Kerry Murphy
                 Manager

                 Credit Control, LLC

                 This communication from a debt collector is an attempt to collect a debt. Any information obtained
                 will be used for that purpose.


          22.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

          23.    The Letter was mailed directly to Plaintiff.

          24.    The Letter stated: "This communication from a debt collector is an attempt to

collect a debt. Any information obtained will be used for that purpose."

                                                     DAMAGES

          25.    The FDCPA seeks to protect debtors from "the use of abusive, deceptive, and unfair

debt collection practices by many debt collectors." 15 U.S.C. § 1692(a).
       Case: 1:20-cv-06792 Document #: 1 Filed: 11/16/20 Page 5 of 7 PageID #:5




       26.     One of the purposes of § 1692c(a)(2) is to provide a legal buffer for the consumer

and "[a] debtor who does not want to be pestered by demands for payment, settlement proposals,

and so on." Tinsley v. Integrity Financial Partners, Inc., 634 F.3d 416, 419 (2011).

       27.     Concerned with having had his rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate his rights.


                                    CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       28.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation of 15 U.S.C. § 1692c

       29.     Section 1692c provides:

               (a) COMMUNICATION WITH THE CONSUMER GENERALLY. Without the
               prior consent of the consumer given directly to the debt collector or the
               express permission of a court of competent jurisdiction, a debt collector may
               not communicate with a consumer in connection with the collection of any
               debt –

                       (2) if the debt collector knows the consumer is represented by an
                       attorney with respect to such debt and has knowledge of, or can
                       readily ascertain, such attorney's name and address, unless the
                       attorney fails to respond within a reasonable period of time to a
                       communication from the debt collector or unless the attorney
                       consents to direct communication with the consumer.

       30.     Defendant was informed – in writing – on October 1, 2020, that Plaintiff was

represented by an attorney with respect to Plaintiff's Macy's Credit Card account.

       31.     Despite having notice, Defendant went around counsel and mailed the Letter

directly to Plaintiff on October 30, 2020; therefore, violating 15 U.S.C. § 1692c(a)(2).
      Case: 1:20-cv-06792 Document #: 1 Filed: 11/16/20 Page 6 of 7 PageID #:6




       32.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692c(a)(2) pursuant to section

k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find that Defendant violated 15 U.S.C. § 1692c(a)(2);

       B.      award any actual damage sustained by Plaintiff as a result of Defendant's

               violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.      award such other relief as this Court deems just and proper.
       Case: 1:20-cv-06792 Document #: 1 Filed: 11/16/20 Page 7 of 7 PageID #:7




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: November 16, 2020                           Respectfully submitted,

                                                   EDMUNDO MURILLO

                                                   By: /s/ Joseph S. Davidson

                                                   Joseph S. Davidson
                                                   LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                   105 South Roselle Road
                                                   Suite 203
                                                   Schaumburg, Illinois 60193
                                                   +1 847-985-1100
                                                   jdavidson@fightbills.com
